Exhibit 10.2 AMENDED AND RESTATED CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS of SERIES A CONVERTIBLE PREFERRED STOCK of FUND.COM INC. (Pursuant to Section 151 of the Delaware General Corporation Law) FUND.COM INC., a corporation organized and existing under the laws of the State of Delaware (the "Corporation"), the certificate of incorporation of which was filed in the office of the Secretary of State of Delaware on November 5, 2004 under the name Eastern Services Holdings, Inc., as amended and restated on January 15, 2008 and as further amended and restated on September 2, 2009, hereby certifies that the Board of Directors of the Corporation (the "Board of Directors" or the "Board"), pursuant to authority of the Board of Directors as required by Section 151 of the Delaware General Corporation Law, and in accordance with the provisions of its Certificate of Incorporation and Bylaws, each as amended and restated through the date hereof, has and hereby authorizes the filing of this Amended and Restated Certificate of Designation, Preferences and Rights of the Series A Convertible Preferred Stock of the Corporation, which was originally filed in the office of the Secretary of State of Delaware on January 19, 2010, for purposes of authorizing a series of the Corporation's previously authorized 10,000,000 shares of preferred stock, par value $0.001 per share (the "Preferred Stock"), and hereby states the designation and number of shares, and fixes the relative rights, preferences, privileges, powers and restrictions thereof, as follows: I.
